—Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered May 17, 1999, convicting him of criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
*547Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish his guilt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Johnson, 185 AD2d 247). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish his guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that the Supreme Court erred in imposing a mandatory surcharge and a crime victim assistance fee at sentencing without fixing the specific dollar amount to be paid is unpreserved for appellate review (see, CPL 470.05 [23; People v Ruz, 70 NY2d 942; People v Acevedo, 243 AD2d 572), and, in any event, is without merit (see, Penal Law § 60.35 [1]). O’Brien, J. P., S. Miller, Schmidt and Cozier, JJ., concur.